UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,


       v.
                                                         18-CR-6
 JEREMY JORGE,                                           DECISION AND ORDER

               Defendant.



       On May 15, 2018, the Court sentenced the defendant to 24 months of

imprisonment and three years of supervised release following his plea of guilty to

distribution of fentanyl, butyryl fentanyl, furanyl fentanyl, and U-47700. The defendant

did not appeal his conviction or sentence, nor has he filed a petition for a writ of habeas

corpus pursuant to Title 28, United States Code, Section 2255. Nevertheless, the

defendant filed a pro se motion to obtain a free transcript of his sentencing proceeding,

as well as copies of the docket sheet, judgment, and plea agreement. See Docket Item

23. For the reasons below, the defendant’s motion is denied without prejudice.


                                      DISCUSSION


       The defendant claims that without the requested documents, he is unable to

frame his 2255 petition. See Docket Item 23. Under Title 28, United States Code,

Section 2250, an indigent prisoner may obtain free “copies of . . . documents or parts of

the record on file” only “on an [] application for a writ of habeas corpus.” Id. Moreover,

Title 28, United States Code, Section 753(f) provides, in pertinent part,

              Fees for transcripts furnished in proceedings brought under
              [28 U.S.C. § 2255] to persons permitted to sue or appeal in
              forma pauperis shall be paid by the United States . . . if the
              trial judge or a circuit judge certifies that the suit or appeal is
              not frivolous and that the transcript is needed to decide the
              issue presented by the suit of appeal. 1


Here, the defendant’s motion does not establish that he is indigent, and he has not filed

an application for a writ of habeas corpus.



       The Second Circuit has made clear that “the plain language and necessary

operation” of Section 753(f) require that “a motion for a free transcript . . . is not ripe

until a § 2255 motion has been filed.” United States v. Horvath, 157 F.3d 131, 132 (2d

Cir. 1998). This is so for two reasons. First, Section 753(f) refers to “proceedings

brought under section 2255.” That, of course, has not yet happened in this case. And

second, Section 753(f) requires a judge’s certification “that the transcript is needed to

decide the issue presented by the suit or appeal.” That, too, cannot happen until the

defendant files a Section 2255 petition. Without such a filing, this Court has no way to

evaluate “the issue presented” by the defendant’s petition. See Horvath, 157 F.3d at

132. Section 753(f) thus precludes the defendant from obtaining free transcripts until he

files a Section 2255 petition.


       The defendant’s request for free copies of his transcript, docket sheet, judgment,

and plea agreement is therefore premature.



       1Section 753(f) also addresses the cost of transcripts “furnished in criminal
proceedings under the Criminal Justice Act,” as well as transcripts “furnished in other
proceedings.” But the time for the defendant to appeal his conviction and/or sentence
has long since passed. See Fed. R. App. P. 4(b). Thus, the only conceivable basis for
a transcript request appears to be a petition under Section 2255.

                                               2
                                      CONCLUSION


         For the reasons stated above, the defendant’s motion for free copies of his

sentencing transcript, docket sheet, judgment, and plea agreement is denied without

prejudice.

         SO ORDERED.

Dated:         September 30, 2019
               Buffalo, New York



                                               s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             3
